Case 20-02002-CMB        Doc 82       Filed 01/07/21 Entered 01/07/21 16:16:54            Desc Main
                                     Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :    BK. No. 17-23709-CMB
DAVID JENKINS                                        :
SERENA JENKINS,                                      :    Chapter 13
                                                     :
                       Debtors                       :    Adversary Case No. 20-2002
                                                     :
_______________________________________              :
                                                     :
DAVID JENKINS and                                    :
SERENA JENKINS,                                      :
                                                     :
                       Plaintiffs,                   :
                                                     :
v.                                                   :
                                                     :
HSBC BANK USA, NATIONAL                              :
ASSOCIATION, AS INDENTURE                            :
TRUSTEE FOR PEOPLE’S CHOICE                          :
HOME SECURITIES TRUST SERIES 2005-                   :
4; OCWEN LOAN SERVICING, LLC;                        :
STERN & EISENBERG, P.C.; and                         :
SHAPIRO & DENARDO, LLC,                              :
                                                     :
                        Defendants.                  :
                                                     :

                                     JOINT STATUS REPORT

       1.      Pursuant to the Court’s Scheduling Order dated November 24, 2020 (Docket No.

76), the parties were required to file a Joint Status Report by January 7, 2021.

       2.      None of the parties’ discovery disputes have been resolved.

       3.      None of the parties’ issues have been narrowed.

       4.      None of the parties’ issues have been resolved.

       5.      The parties’ require a hearing to resolve Plaintiffs’ Motions to Compel.




                                                 1
Case 20-02002-CMB          Doc 82    Filed 01/07/21 Entered 01/07/21 16:16:54        Desc Main
                                    Document      Page 2 of 2



         January 7, 2021

                                      Respectfully submitted,

                                      /s/ James McNally
                                      James McNally, Esq.
                                      Cohen Seglias Pallas Greenhall & Furman P.C.
                                      525 William Penn Place, Suite 3005
                                      Pittsburgh, PA 15219
                                      (412) 434-5530
                                      jmcnally@cohenseglias.com
                                      Attorneys for Plaintiffs
/s/ Brett L. Messinger
Brett L. Messinger
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Telephone: (215) 979-1000
BLMessinger@duanemorris.com


/s/ Kristen Little
Kristen Little, Esq.
Shapiro & DeNardo, LLC
3600 Horizon Drive
Suite 150
King of Prussia, PA 19406
klittle@logs.com

/s/ James A. McGovern
James A. McGovern, Esq.
Marshall, Dennehey, Warner, Coleman & Goggin
Union Trust Building
501 Grant Street, Suite 700
Pittsburgh, PA 15219
jamcgovern@mdwcg.com




                                                2

6763415.1 56004-0001
